Order entered January 29, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-01290-CV

                     FORGET ABOUT IT, INC., ET AL., Appellants

                                              V.

                            BIOTE MEDICAL, LLC, Appellee

                     On Appeal from the County Court at Law No. 2
                                 Dallas County, Texas
                         Trial Court Cause No. CC-18-01784-B

                                         ORDER
      Before the Court is appellants’ January 25, 2019 motion for an extension of time to file a

brief. We GRANT the motion and extend the time to February 13, 2019.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE